—Car-dona, P. J.
Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26, 2000, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
Claimant worked as a swim instructor for seven years and had a good work record. However, due to her husband’s escalating verbal and mental abuse, claimant, who was pregnant and suffering from poor weight gain and sleeplessness, resigned from her employment and relocated with her five-year-old son to a domestic violence shelter, a decision supported by claimant’s obstetrician. The Unemployment Insurance Appeal Board ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left *847her employment without good cause. Claimant appeals, arguing that the proof shows that her resignation was for good cause. Upon review of the record, we agree with claimant. The Board’s decision denying the claim is not supported by substantial evidence herein. This record establishes that claimant’s voluntary separation occurred “as a consequence of circumstances directly resulting from the claimant being a victim of domestic violence” (Labor Law § 593 [1] [a]).
Crew III, Carpinello, Mugglin and Rose, JJ., concur. Ordered that the decision is reversed, without costs, and matter remitted to the Unemployment Insurance Appeal Board for further proceedings not inconsistent with this Court’s decision.